*506DISSENTING .OPINION.
LuktoN, J.
I cannot agree to the views of the majority of my brethren, and will briefly state my opinion. The Act of the Tennessee Legislature in express terms cedes to the United States exclusive 'jurisdiction over the lot of ground on which the custom-house at Jackson stands. No reservation of jurisdiction over offenses perpetrated within the cession was reserved, and such reservation would perhaps have been ineffective if contained 'in the Act. An express cession of jurisdiction was indeed unnecessary in view of Art. I., Sec. 8, of the Federal Constitution. The consent of the Legislature of the State to the purchase by the Federal Government of this site for a “needful building,” would have operated to give effect to the provision cited, inasmuch as it confers upon the Congress of the United States power to “ exercise exclusive legislation in all cases whatsoever” over such site. The' jurisdiction thus conferred is identical with that of Congress over the District of Columbia, the latter being provided for in the same clause and by the same words.. This jurisdiction is exclusive of all State authority, and no authority other than that, of the Federal Government can be exercised over such a site. This is well settled b}r both Federal and State authority. The subject has been lately considered, and this jurisdiction defined in. a very learned opinion by Mr. Justice Fields in the case of Fort Leavenworth Railroad Co. v. Lowe, 114 U. S., 532.
*507When a crimo has been within such a ceded parcel of territory, it can only be punished by that jurisdiction within which it was committed, and by that government having exclusive jurisdiction over the place of the offense. This aspect of the question is not a new one.
In the case of the United States v. Cornel, 2 Mason, 60, the opinion was by Judge Story. The defendant had .committed murder within Fort Adams, situated- in the harbor of Newport, R. I. The site was within the geographical limits of the State of Rhode Island, but on a parcel of territory purchased by the United States with the consent of the State-. The Act of cession was not a broad cession Act, but a simple assent by the State, reserving, however, the right to have civil and criminal nrocess of the State executed within the ceded premises. The Court held:
First. — That an express cession was unnecessary; ■consent to the purchase by the Legislature operated to give exclusive jurisdiction to the Government of the United States.
Second. — The reservation applied only to process issued for acts done within the State and not for crimes committed within the ceded parcel. This reservation only operated to prevent the site from becoming a sanctuary for fugitives from tlié State’s justice; a provision which I suggest should be inserted in every legislative consent of this kind, or which should be conferred by a general Act of Congress, extending a similar reservation to that *508contained in the Act of Congress concerning the light-house establishment, found as Section 4662,. Revised Statutes of the United States. The jurisdiction of the Federal Government was held exclusive over 'crimes committed within Fort Adams.
In Commonwealth v. Cleary, 8 Mass., 72, it was held that the State could not take cognizance over any offense committed within the lands ceded for arsenal uses.
In 1 Metcalf, 580, we have the opinion of the Supreme Court of Massachusetts to the effect that persons residing upon lauds ceded for dock-yards, arsenals, etc., did not acquire the civil and political privileges of citizens of the State, and their children were not entitled to attend the public schools of the State.
In Links v. Rose, the Supreme Court of Ohio-held the inhabitants of an asylum for disabled volunteer soldiers on site ceded for hospital purposes were not residents of the State or entitled to vote therein. 19 Ohio State, 306.
In Wills v. State, 3 Heis., 141, this Court held •that the jurisdiction of the United States was exclusive over grounds temporality occupied by United States troops while preparing the national cemetery grounds on the field of Shiloh. What is said in that case about the jurisdiction of the State within the cemetery grounds was a dictum construing the peculiar Act consenting to the purchase of those grounds, and is not a sound exposition of constitutional law.
*509On the other hand, when the United States acquires title to realty within a State without the consent of the Legislature, the jurisdiction of the State remains complete and perfect. This was so ruled in Fort Leavenworth Railroad Co. v. Lowe, supra. These principles seem to be recognized as sound in the opinion of the Chief Justice, but the particular case held not to be controlled by them by reason of the fact that the offense committed by the appellant was that of perjury in a trial of a cause before a State Court sitting within the Federal building by consent and courtesy of the custodian of the Federal building.
Perjury, like every other crime, must have a proven venue. This crime was committed, if at all, without the jurisdiction of Tennessee, and within territory over which the jurisdiction of another sovereign was complete and exclusive. I do not understand that the State of Tennessee can acquire jurisdiction over this territory by the mere courteous act of the custodian of the Federal building, or that the Federal Government can lose a jurisdiction complete and' exclusive, conferred by the Federal Constitution, by reason of the permission extended the State Court by the custodian of this building to hold its session within this site. I am inclined to the opinion that the judgments of this Court, thus sitting beyond the jurisdiction of the State, may be upheld as judgments of a Court de facto where objection to the jurisdiction was not taken in limine. That it could *510have protected itself against a contempt in its-prisoner, I am disposed to concede as an attribute of a Court de facto if not de jure. But that the 'venne of this offense w-as within the jurisdiction of Tennessee simply because it was an offense committed in the course of a trial of a State-cause before a Court sitting without the territorial jurisdiction of the State, is something I cannot concede. The case of the majority must at last rest upon the proposition that the constitutional effect of the consent given by the custodian of this building was to deprive the United States of its exclusive jurisdiction over any crime committed within this site as an incident to or during the course of the session of this State Court. The locus of the crime was beyond the State’s jurisdiction, and no agreement or consent can defeat a. jurisdiction conferred by the Constitution of the Federal , G-overnment, or vest in a State Court jurisdiction over territory purchased by the United States with the consent' of the Legislature of the State. That it was an offense against the justice of the State, and not ’ a case provided for by Congress, may operate to defeat Federal jurisdiction, yet, if thiq be the case, it would not follow that the State has jurisdiction to punish the accused because the Federal criminal law may not provide for such a case. The case does not, however, seem to me to be beyond remedy. It falls, in my judgment, within the Act of Congress of 1825, found at Sec. 5891, Revised Statutes, which adopts *511the criminal law of the State within which the cession lies, as to all crimes against State law within the ceded parcel, where Congress has not defined the offense and provided for its punishment. I am clear that the State has no jurisdiction, and that the judgment should be arrested and the prisoner discharged.
In this dissent Judge Snodgrass concurs.